U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 20, 2010 EAGLE FORD OIL & GAS CORP. (Exact Name of Small Business Issuer as Specified in its Charter) NEVADA (State or other Jurisdiction as Specified in Charter) 000-51656 75-2990007 (Commission file number) (I.R.S. Employer Identification No.) 3315 Marquart St. Suite 206 Houston, Texas 77027 (Address of Principal Executive Offices) 713-771-5500 (Issuer's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 –CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.02 DEPARTURE OF DIRECTORS OF OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. ELECTION OF DIRECTORS On August 16, 2010, the Board of Directors of the Company adopted the following resolutions, effective as of August 17, 2010. Samuel M. Skipper resigns as the Chairman of the Board And the following appointments are made: Richard H. Adams, Chairman of the Board Samuel M. Skipper, Vice Chairman of the Board Imran Maniar, Director There are no arrangements or understandings between Mr. Adams, Mr. Skipper and Mr. Maniar and any other person pursuant to which he was selected as Chairman of the Board, Vice Chairman of the Board and Director, respectively. There are no family relationships between Mr. Skipper, Mr. Adams or Mr. Maniar or any director or other executive officer of the Company. The Company is not aware of any transaction in which Mr. Adams, Mr. Skipper or Mr. Maniar has an interest requiring disclosure under Item 404(a) of Regulation S-K. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. EAGLE FORD ENERGY OIL & GAS CORP. Date: August 20,2010 By: /s/Richard H. Adams Name: Richard H. Adams Title: Chairman of the Board
